        Case 1:19-cr-00789-PGG Document 397 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                        Plaintiff,
                                                                ORDER
            - v. -
                                                            19 Cr. 789 (PGG)
ANGELA MELECIO,
      a/k/a “Angie,”
      a/k/a “P2,”
STEPHANIE PASCAL,
      a/k/a “Steph,”
      a/k/a “P5,”
EDWARD ABAYEV,
      a/k/a “Eddie,”
and YANIRIS DELEON
      a/k/a “Jen,”

                        Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              A plea hearing will be held as to Defendants Angela Melecio, Stephanie Pascal,

Edward Abayev, and Yaniris Deleon on June 22, 2021 at 11:00 a.m. in Courtroom 705 of the

Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       June 11, 2021

                                           SO ORDERED.


                                           ____________________________
                                           Paul G. Gardephe
                                           United States District Judge
